Citation Nr: 0840580	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-01 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder to include lumbosacral spine laminectomy residuals 
and post-operative degenerative changes.  

2.  Entitlement to service connection for a chronic skin 
disorder to include a rash claimed as the result of Agent 
Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from January 1965 to January 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Detroit, Michigan, Regional Office (RO) which, in pertinent 
part, denied service connection for a chronic back disorder 
to include lumbosacral spine laminectomy residuals and 
post-operative degenerative changes.  In September 2004, the 
RO, in pertinent part, denied service connection for a 
chronic skin disorder to include a rash claimed as the result 
of Agent Orange exposure.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.  

2.  Chronic lumbosacral spine degenerative disc disease and 
laminectomy residuals have been objectively shown to have 
originated during wartime service.  

3.  A chronic skin disorder was not manifested during wartime 
service or otherwise shown to be attributable to wartime 
service.  


CONCLUSIONS OF LAW

1.  Chronic lumbosacral spine degenerative disc disease and 
laminectomy residuals were incurred in wartime service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2008).  

2.  A chronic skin disorder claimed as the result of Agent 
Orange exposure was not incurred in or aggravated by wartime 
service and may not be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in February 2004, April 2004, July 
2004, February 2006, and March 2006 which informed him of the 
evidence generally needed to support a claim of entitlement 
to service connection and the assignment of an evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  The February 2004 VCAA 
notice was issued prior to the May 2004 and September 2004 
rating decisions from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes which 
addressed his lumbosacral spine.  The examination report is 
of record.  An examination or opinion was not obtained with 
respect to the veteran's chronic skin disorder.  However, as 
will be discussed below, there is no credible lay or medical 
evidence associating that disability to service.  Thus, the 
VA has no duty to obtain an examination or opinion on that 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The veteran requested a hearing before a VA hearing officer.  
The requested hearing was scheduled.  The veteran 
subsequently cancelled the scheduled hearing.  

There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, and either (1) Type 
II diabetes mellitus, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and/or soft-tissue sarcoma become manifest to a degree of 10 
percent or more at any time after service or (2) chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, service connection shall be established for such 
disability if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2008) are met even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2008).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

A.  Chronic Back Disorder

At his November 8, 1967, physical examination for service 
separation, the veteran neither complained of nor exhibited a 
chronic back and/or spinal disorder.  A November 16, 1967, 
Army treatment record indicates that the veteran complained 
of progressive "back trouble."  He presented a history of 
riding in a jeep which hit a bad bump and subsequently 
experiencing back pain the following day.  An impression of a 
lumbothoracic sprain was advanced.  

Clinical documentation dated in November 1992 from Manoucher 
Gueramy, M.D., notes that the veteran developed severe 
chronic radiating low back pain after he stepped off of a 
truck in June 1992.  An impression of a right L4-5 and L5-S1 
herniated ruptured disc with nerve root compression was 
advanced.  The veteran subsequently underwent a right partial 
lumbosacral spine laminectomy.  

At a May 2004 VA examination for compensation purposes, the 
veteran complained chronic radiating low back pain.  He 
reported that he had injured his back in 1967 while stationed 
in the Republic of Vietnam; underwent a 1992 lumbar spinal 
fusion; and reinjured his back in a June 2000 motor vehicle 
accident.  The examiner noted that the veteran's claim file 
was not available for review.  The veteran was diagnosed with 
lumbar spine fusion residuals with right S1 radiculopathy.  

A July 2004 VA treatment record notes that the veteran 
reported that he had injured his back jumping from a jeep.  

A July 2005 physical evaluation from Jeffrey R. Levin, M.D., 
conveys that the veteran presented a history of having 
initially manifested low back pain after being injured in a 
1967 inservice jeep accident.  The veteran reported having 
undergone post-service spinal surgery.  Dr. Levin opined 
that:

Historically, it appears that he first 
hurt his back in 1967.  He did not have 
any significant medical treatment at that 
time.  He continued to function in the 
Army and he had further episodes of 
worsening of his back pain in 1969 and 
1972.  On review of an MRI done in 1992, 
it appears that he had a disc herniation 
at L4-5 and L5-S1.  By history, it 
appears that his back problems began 
while he was in the Army and became worse 
over time.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's service medical records reflect that he sustained a 
low back injury in a 1967 inservice jeep accident.  He was 
subsequently diagnosed with lumbosacral spine degenerative 
disc disease and underwent a 1992 right L4-5, L5-S1 
laminectomy.  Dr. Levin has attributed the onset of the 
veteran's chronic post-operative lumbosacral spine 
degenerative disc disease to his inservice back trauma.  In 
the absence of any competent evidence to the contrary, the 
Board concludes that service connection is warranted for 
chronic lumbosacral spine degenerative disc disease and 
laminectomy residuals.  


B.  Chronic Skin Disorder

The veteran's service medical records make no reference to a 
chronic skin disorder.  At his November 1967 physical 
examination for service separation, the veteran neither 
complained of nor exhibited a chronic skin disorder.  The 
veteran's service personnel records indicate that he served 
in the Republic of Vietnam.  He participated in combat and 
was awarded the Combat Infantryman Badge.  

An April 1968 VA hospital summary notes that the veteran 
diagnosed with "allergic dermatitis, etiology 
undetermined."  

VA clinical documentation dated in June 2004 indicates that 
the veteran complained of an erythematous rash.  He reported 
that he had manifested the rash "for some time."  An 
impression of eczema was advanced.  

An August 2004 VA treatment record states that the veteran 
complained of a skin rash involving his lower extremities.  
An assessment of nonspecific dermatitis of the lower 
extremities was advanced.  

In his August 2004 claim for service connection, the veteran 
advanced that service connection for a chronic skin rash was 
warranted.  He reported that the "rash has been constant 
since I got out of service."  

A February 2005 VA treatment record states that the veteran 
presented a history of an intermittent skin rash of greater 
than 30 years' duration.  An impression of eczema was 
advanced.  An April 2005 VA treatment record conveys that the 
veteran complained of a rash over his arms, chest, abdomen, 
and back.  An impression of a "rash, etiology unknown" was 
advanced.  

In his September 2005 notice of disagreement, the veteran 
advanced that "I did contract this skin condition within 
less than 12 months after I got out of the Army."  

In his January 2006 Appeal to the Board (VA Form 9), the 
veteran reported that he experienced an intermittent skin 
rash in 1968, some five months after service separation.  
Treating VA physicians at the time did not know the cause of 
the rash.  The veteran believed that his chronic skin rash 
was caused by either his Agent Orange exposure or "tropical 
diseases that I may have come into contact with in Vietnam" 
which "may have laid dormant for a short time till it broke 
out in a rash."  

In an April 2006 written statement, the accredited 
representative advanced that the veteran's chronic skin 
disorder was the result of his Agent Orange exposure while in 
the Republic of Vietnam.  

Initially, the Board observes that the veteran served in the 
Republic of Vietnam.  Therefore, he is presumed to have been 
exposed to Agent Orange.  The veteran's service medical 
records make no reference to a chronic skin disorder.  The 
post-service clinical documentation of record reflects that 
the veteran's skin disability has been variously diagnosed as 
allergic dermatitis, dermatitis of unknown etiology, eczema, 
and a rash of unknown etiology.  No competent medical 
professional has attributed the veteran's variously-diagnosed 
skin disorder to either his wartime service and/or his 
presumed Agent Orange exposure.  

The veteran advances that he initially manifested a chronic 
skin rash within months of service separation.  He believed 
the claimed disorder was caused by either his presumed Agent 
Orange exposure or a dormant tropical disease which he 
contracted while serving in the Republic of Vietnam.  The 
veteran acknowledges that the claimed disorder was initially 
manifested after active service.  The veteran's claim is 
supported solely by the accredited representative's and his 
own written statements on appeal.  The Court has held that a 
lay witness is generally not capable of offering evidence 
involving medical knowledge such as the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The veteran participated in combat in the Republic of Vietnam 
and was awarded the Combat Infantryman Badge.  However, the 
veteran does not allege that he experienced a chronic skin 
rash or other skin disorder during combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application in the instant appeal.   

A chronic skin disorder was not objectively manifested during 
active service or otherwise shown to have originated during 
or as a result of active service.  Therefore, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
chronic skin disorder claimed as the result of Agent Orange 
exposure.  

ORDER

Service connection for chronic lumbosacral spine degenerative 
disc disease and laminectomy residuals is granted.  
	(CONTINUED ON NEXT PAGE)
Service connection for a chronic skin disorder claimed as the 
result of Agent Orange exposure is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


